FILED
                                  UNITED STATES DISTRICT COURT                           JAN 2 4 2013
                                  FOR THE DISTRICT OF COLUMBIA                     Clerk, U.S. District & Bankruptcy
                                                                                  Courts for the District of Columbia

      RANA CAROL EDWARDS,                           )
                                                    )
                             Plaintiff,             )
                                                    )
             v.                                     )
                                                    )
                                                            Civil Action No.   12 {JlfJa
      THE UNITED STATES DEPARTMENT                  )
      OF JUSTICE,                                   )
                                                    )
                             Defendant.             )

                                          MEMORANDUM OPINION

             This matter comes before the court on review of the plaintiff's application to proceed in

      forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

      complaint.

             The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

      upon which relief can be granted. 28 U.S.C. §§ 1915(e)(l)(B), 191'5A(b)(1). In Neitzke v.

      Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to

      dismiss not only claims based on an indisputably meritless legal theory, but also claims whose

      factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall

      into the category of cases whose factual contentions are clearly baseless. /d. at 328. The trial

      court has the discretion to decide whether a complaint is frivolous, and such finding is

      appropriate when the facts alleged are irrational or wholly incredible. Denton v. Hernandez, 504

      U.S. 25, 33 (1992).

             The Court is mindful that complaints filed by pro se litigants are held to less stringent

      standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

      U.S. 519, 520 (1972). Having reviewed the plaintiff's complaint, the Court concludes that what


                                                        1
(N)
factual contentions are identifiable are baseless and wholly incredible. The complaint is so

incoherently written that the Court cannot discern a viable legal claim. For these reasons, the

complaint is frivolous and it must be dismissed. See 28 U.S.C. § 1915(e)(l)(B).

       An Order consistent with this Memorandum Opinion is issued separately.




                                                2